Citation Nr: 1701261	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO. 11-31 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for residuals of a cold injury. 

2. Entitlement to service connection for polyneuropathic peripheral neuropathy, to include as a residual of a cold injury. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972, with additional service in the Alabama National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In the October 2011 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at the local RO (Travel Board hearing) before a Veterans Law Judge. The record shows that the Veteran was scheduled for a November 2016 Travel Board hearing; however, the Veteran did not attend the hearing. As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d).

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran contends that he experienced a cold injury during service that has persisted and progressed to his current diagnosis of polyneuropathic peripheral neuropathy. In October 2008, the Veteran submitted two statements from private medical providers, and both opined that the Veteran has a current diagnosis of polyneuropathic peripheral neuropathy due to an initial in-service injury. However, neither opinion fully explains its basis and one opinion suggests that the polyneuropathic peripheral neuropathy is associated with a back disorder. In addition, outside of these statements, there is no objective medical evidence that the Veteran's experiences a current disability manifested either by a residual of a cold injury or by polyneuropathic peripheral neuropathy. Private records from the two treating medical providers, however, are not of record; therefore, VA has a duty to attempt to retrieve this relevant evidence. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request the appropriate releases to obtain all available private medical records from Dr. S. Sharma, Dr. D. Stewart, and any other additional pertinent private medical records.

Associate all records obtained with the claims file. If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give him an opportunity to submit such information.

ALSO ADVISE THE VETERAN that he may submit any alternate sources of evidence in his possession, including but not limited to service medical or personnel statements, immediate or distant post-service medical or lay evidence, such as "buddy" affidavits or statements.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for (an) appropriate VA examination(s) to assist in determining the nature and etiology of the diagnosed polyneuropathic peripheral neuropathy and any other claimed residual of a cold injury. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner(s) should provide the following opinions:

a. Is the Veteran's polyneuropathic peripheral neuropathy etiologically related to any aspect of the Veteran's service, including, but not limited to, the claimed in-service cold injury?

In rendering the above opinion, the VA examiner should specifically comment whether the diagnosed polyneuropathic peripheral neuropathy is consistent with a cold injury as occurring between March 1971 and February 1972.

b. Does the Veteran currently experience any residuals of a cold injury other than the claimed polyneuropathic peripheral neuropathy?

If yes, the VA examiner should identify such residuals and provide the following opinion: 

Is the identified current residual disability consistent with a cold injury as occurring between March 1971 and February 1972?

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*Service personnel records reflect that the Veteran served in Germany between March 1971 and February 1972. 

*Service treatment records do not reflect complaints of or treatment for a cold injury. The service separation examination report reflects no defects or diagnoses. The Veteran has indicated that he did not seek medical treatment for a cold injury during service. 

*In December 1972, the Veteran was involved in a motor vehicle accident that resulted, in part, in compression fractures of the fifth through ninth thoracic vertebrae. In January and February 1973, the Veteran was hospitalized with severe back pain; however, no neurological deficit was diagnosed. In a March 2014 decision for different claims of service connection, the Board found that this accident did not occur during a period of qualifying service (active duty, active duty for training, or inactive duty for training). 

*In a September 2008 statement, the Veteran's private physician indicated that the Veteran reported back and lower extremity pain, diagnosed as polyneuropathy and degenerative disc disease. The physician opined that the "initial injury was related to duties performed [in military service]  several years ago."

*In an October 2008 statement, the Veteran's private podiatrist indicated that the Veteran reported lower extremity pain consistent with polyneuropathic peripheral neuropathy. The podiatrist opined that the "initial injury was related to duties performed as a military officer several years ago."

*In an October 2008 statement, the Veteran indicated that while serving in Germany, he experienced a cold injury when he was standing guard in snow and ice, and was not relieved from his post in a timely manner; he reported that his "feet were frozen." The Veteran reported that he has experienced pain and discomfort ever since and now has a diagnosis of polyneuropathic peripheral neuropathy. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

The VA examiner is advised that the Veteran's state National Guard medical records are unavailable. Therefore, the VA examiner must not rely solely on the lack of medical documentation during his National Guard service as rationale for any opinion provided.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case. An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




